Citation Nr: 1810233	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to basic eligibility for VA home loan benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Coast Guard from August 2009 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 administrative decision of the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2012.  A Statement of the Case (SOC) was issued by the Regional Loan Center in Atlanta, Georgia, in September 2012.  A timely substantive appeal was received in November 2012.  Jurisdiction was subsequently transferred to the Regional Office (RO) in Boston, Massachusetts.  

The Board remanded this matter in August 2017 in order to afford the appellant his requested travel Board hearing before a Veterans Law Judge (VLJ).  Although he was notified of the time and date of the hearing by October 2017 letters, the appellant failed to appear for such hearing.  He has neither furnished an explanation for his failure to appear, nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the matter has been returned to the Board.

The Board also observes a February 2015 rating decision which denied service connection for bilateral knee disorders, obesity, anxiety, and hearing loss.  In the rating decision, the RO noted that because full service treatment records could not be located and were unavailable for review, the appellant's claims would be reconsidered if additional records were subsequently obtained.  Additional service treatment records were associated with the claims file in January 2016.  These records include relevant clinical notes from March and May 2011, which do not appear to have been previously present in the claims file.

Thus, the issues of entitlement to service connection for bilateral knee disorders, obesity, anxiety, and hearing loss have been raised by the record, to include the additional service treatment records associated with the claims file in January 2016, but such claims have not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such, and the issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Basic entitlement to certain VA benefits, to include home loan guaranty benefits, are generally available, inter alia, to a veteran who served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable, and to a veteran who served on active duty for 90 days or more at any time during the Persian Gulf War, unless ineligible for benefits pursuant to § 5303A(b).  38 U.S.C. § 3702(a)(2)(C)(i), (D). 

However, notwithstanding the above or any other provision of law, any requirement for eligibility for or entitlement to any benefits under Title 38, United States Code, or any other law administered by VA that is based on the length of active duty served by a person who initially enters such service after September 7, 1980, is governed exclusively by the eligibility requirements set forth under 38 U.S.C. § 5303A.  Section 5303A requires that a veteran have performed a "minimum duty" service requirement - either 24 months of continuous active duty or the full period for which the person was called or ordered to active duty.  38 U.S.C. § 5303A(b)(1).

The basic eligibility requirements for VA benefits as set forth under 38 U.S.C. § 5303A do not apply, in pertinent part, if a person was discharged or released from active duty because of an early out or hardship (10 U.S.C. § 1171 or § 1173); if a person was discharged or released from active duty because of a disability incurred or aggravated in the line of duty; or for a person who has a disability that the Secretary has determined to be compensable under Chapter 11 of Title 38, United States Code.  38 U.S.C. § 5303A(b)(3)(A)-(C).

In addition, with specific regard to entitlement to VA home loan guaranty benefits under Chapter 37, several other exceptions to the § 5303A service requirement are available.  The basic eligibility requirements for VA benefits as set forth under § 5303A(b)(1) do not apply to a veteran whose separation from service consisted of any one of the following:  (1) a discharge or release from active duty for the convenience of the Government, as described in §§ 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of Title 38; (2) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service-connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of § 3011(a)(1) and in § 3012(b)(1)(A)(ii) of Title 38; (3) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of § 3011(a)(1) and in § 3012(b)(1)(A)(v) of Title 38; or, (4) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in § 3011(a)(1)(A)(ii)(I) of this title.

In this case, the length of the appellant's service, or his service, is not in dispute.  Rather, the appellant contends that the benefit should be awarded pursuant to § 3012(b)(1)(A)(iv), based on his contention that his discharge after 20 months was for the convenience of the government and therefore does not need two years of service to qualify.

38 U.S.C. § 3011(a)(1)(A)(ii)(II) includes a requirement that the individual be discharged or released from active duty for the convenience of the Government, if, in the case of an individual with an obligated period of service of two years, the individual completes not less than 20 months of continuous active duty under that period of obligated service, or, in the case of an individual with an obligated period of service of at least three years, the individual completes not less than 30 months of continuous active duty under that period of obligated service.  However, although 38 U.S.C. § 3012(b)(1)(A)(iv) does not include such requirement, it is applicable for those with service in the Selected Reserve.

The appellant's DD-214 states that he served on active duty from August 4, 2009, to May 23, 2011.  His net active service was one year, nine months, and 20 days.  No other active or inactive service is indicated.  It is noted that he received an honorable discharge for weight control failure.  His service personnel records indicate that he enlisted for four years of service.

The appellant's substantive appeal was received in November 2012.  Attached to such was an October 2012 letter from the United States Coast Guard Assistant Branch Chief, Advancements and Separations, states that the appellant was honorably discharged for failure to maintain weight and body fat standards.  The basis for his separation was Convenience of the Government, Obesity. 

When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), the claim must be remanded to the AOJ for review, unless this right is waived or the benefit may be fully allowed.  38 U.S.C. § 7105(e) provides that waiver of initial AOJ review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  

As the appellant did not waive AOJ consideration of such evidence, and the substantive appeal was filed prior to February 2, 2013, waiver is not presumed.  Thus, although the Board regrets the additional delay, this matter must be remanded such that the AOJ may consider this new evidence of record.

Further, additional military personnel records have been associated with the claims file since the issuance of the September 2012 SOC.  Such indicate that the appellant agreed to a four-year enlistment.  These records should also be considered by the AOJ upon remand.


Accordingly, the case is REMANDED for the following action:

Review the October 2012 letter from the Coast Guard regarding the appellant's discharge and the recently-obtained service personnel records, and any other pertinent evidence received since the September 2012 SOC, and readjudicate the claim of entitlement basic eligibility for VA home loan benefits.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



